Exhibit 10.2

NALCO HOLDING COMPANY

DIRECTOR INDEMNIFICATION AGREEMENT

This Indemnification Agreement (“Agreement”) is made as of                     ,
2010 by and between Nalco Holding Company, a Delaware corporation (the
“Company”), Nalco Finance Holdings LLC, a Delaware limited liability company
(“NF LLC”), Nalco Finance Holdings, Inc., a Delaware corporation (“NF Inc.”),
Nalco Holdings LLC, a Delaware limited liability company (“NH LLC”), and Nalco
Company, a Delaware corporation (“Nalco”) and Douglas A. Pertz (“the Director”).
NF LLC, NF Inc., NH LLC and Nalco are each direct or indirect wholly-owned
subsidiaries of the Company and are referred to herein as the “Finance
Subsidiaries.” Collectively, the Company and the Finance Subsidiaries are
referred to in this Agreement as the “Corporations”).

RECITALS

A. It is essential to the Corporations that they be able to retain and attract
well qualified directors.

B. The Corporations recognize that competent and experienced persons are
increasingly reluctant to serve or to continue to serve as directors of
corporations unless they are protected by comprehensive liability insurance or
indemnification, or both, due to increased exposure to litigation costs and
risks resulting from their service to such corporations, and due to the fact
that the exposure frequently bears no reasonable relationship to the
compensation of such directors and the defense or settlement of such litigation
is often beyond the personal resources of the directors.

C. The Corporations’ organizational documents require the Corporations to
indemnify their directors and officers to the fullest extent permitted by
Delaware Law (as may be amended from time to time, the “DGCL”). The
organizational documents expressly provide that the indemnification provisions
set forth therein are not exclusive, and contemplate that contracts may be
entered into between the Corporations and their directors with respect to
indemnification.

D. The Board of Directors of the Company (the “Board”) has determined that it is
reasonable, prudent and necessary for the Company and to Finance Subsidiaries to
contractually obligate themselves to jointly and severally indemnify, and to
advance expenses on behalf of, their respective directors to the fullest extent
permitted by applicable law so that they will serve or continue to serve the
Corporations free from undue concern that they will not be so indemnified.

E. This Agreement is a supplement to and in furtherance of the organizational
documents of the Corporations and any resolutions adopted pursuant thereto, and
shall not be deemed a substitute therefore, nor to diminish or abrogate any
rights of Indemnitee thereunder.



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the premises and the covenants contained
herein, the Corporations and the Director do hereby covenant and agree as
follows:

Section 1. Indemnity of Director. The Corporations hereby agree to hold harmless
and indemnify the Director to the fullest extent permitted by applicable law. In
furtherance at the foregoing, and without limiting the generality thereof:

(a) Indemnity in Third-Party Proceedings. The Corporations shall indemnify the
Director if the Director is, or is threatened to be made, a party to or a
participant in any Proceeding, other than a Proceeding by or in the right of any
of the Corporations to procure a judgment in its favor. The Director shall be
indemnified to the fullest extent permitted by applicable law against all
Expenses, judgments, penalties, fines (including excise taxes assessed with
respect to any employee benefit plan) and amounts paid in settlement actually
and reasonably incurred by the Director, or on his behalf, in connection with
such Proceeding or any claim, issue or matter therein, if the Director acted in
good faith and in a manner the Director reasonably believed to be in or not
opposed to the best interests of the Company and, in the case of a criminal
proceeding, had no reasonable cause to believe that his conduct was unlawful.
The parties hereto intend that this Agreement shall provide to the fullest
extent permitted by applicable law for indemnification in excess of that
expressly permitted by statute, including, without limitation, any
indemnification provided by the Corporations’ organizational documents, vote of
its stockholders or vote of its disinterested directors.

(b) Indemnity in Proceedings by or in the Right of the Corporations. The
Corporations shall indemnify the Director if the Director is, or is threatened
to be made, a party to or a participant in any Proceeding by or in the right of
any of the Corporations to procure a judgment in its favor. The Director shall
be indemnified to the fullest extent permitted by applicable law against all
Expenses actually and reasonably incurred by him or on his behalf in connection
with such Proceeding or any claim, issue or matter therein, if the Director
acted in good faith and in a manner he reasonably believed to be in or not
opposed to the best interests of the Company; provided, however, if applicable
law so requires, no indemnification for such Expenses shall be made under this
Section 1(b) in respect of any claim, issue or matter as to which the Director
shall have been finally adjudged by a court to be liable to the Company, unless
and only to the extent that the Delaware Court of Chancery or any court in which
the Proceeding was brought shall determine upon application that, despite the
adjudication of liability but in view of all the circumstances of the case, the
Director is fairly and reasonably entitled to indemnification.

(c) Indemnification for Expenses of a Party Who is Wholly or Partly Successful.
Notwithstanding any other provisions of this Agreement, to the fullest extent
permitted by applicable law and to the extent that the Director is a party to
(or a participant in) and is successful, on the merits or otherwise, in any
Proceeding or in defense of any claim, issue or matter therein, the Corporations
shall indemnify the Director against all Expenses actually and reasonably
incurred by him in connection therewith. If the Director is not wholly
successful in such Proceeding but is successful, on the merits or otherwise, as
to one or more, but less than all, claims, issues or matters in such Proceeding,
the Corporation shall indemnify the Director against all Expenses actually and
reasonably incurred by him or on his behalf in connection with or related to
each successfully resolved claim, issue or matter to the fullest extent
permitted by applicable law. For purposes of this Agreement and without limiting
the foregoing, if any action, suit or proceeding is disposed of by a judicial
action, on the merits or otherwise (including a

 

-2-



--------------------------------------------------------------------------------

disposition without prejudice), without (i) the disposition being adverse to the
Director, (ii) an adjudication that the Director was liable to the Company,
(iii) a plea of guilty or nolo contendere by the Director, (iv) an adjudication
that the Director did not act in good faith and in a manner the Director
reasonably believed to be in or not opposed to the best interests of the
Company, and (v) with respect to any criminal proceeding, an adjudication that
the Director had reasonable cause to believe the Director’s conduct was
unlawful, the Director shall be considered for the purposes hereof to have been
wholly successful with respect thereto.

(d) Indemnification For Expenses of a Witness. Notwithstanding any other
provision of this Agreement, to the fullest extent permitted by applicable law
and to the extent that the Director is, by reason of his Corporate Status, a
witness or otherwise asked to participate in any Proceeding to which the
Director is not a party, the Corporations shall reimburse all Expenses actually
and reasonably incurred by him, or on his behalf, in connection therewith.

Section 2. Additional Indemnification.

Notwithstanding any limitation in Section 1 of this Agreement, the Corporations
shall indemnify the Director to the fullest extent permitted by applicable law
if the Director is a party to or threatened to be made a party to any Proceeding
(including a Proceeding by or in the right of any of the Corporations to procure
a judgment in its favor) against all Expenses, judgments, penalties, fines and
amounts paid in settlement actually and reasonably incurred by the Director or
on his behalf, by reason of his corporate status in connection with the
Proceeding. The only limitation that shall exist upon the Corporations’
obligations pursuant to this Agreement shall be that the Corporations shall not
be obligated to make any payment to the Director that is finally determined to
be unlawful.

Section 2A. Partial Indemnity, Etc.

If Director is entitled under any provision of this Agreement to indemnification
by the Company for some or a portion of any Indemnifiable Loss but not for all
of the total amount thereof, the Company will nevertheless indemnify Director
for the portion thereof to which Director is entitled. Moreover, notwithstanding
any other provision of this Agreement, to the extent that Director has been
successful on the merits or otherwise in defense of any or all Claims relating
in whole or in part to a n Indemnifiable Loss or in defense of any issue or
matter therein, including without limitation dismissal without prejudice,
Director will be indemnified against all Expenses incurred in connection
therewith. In connection with any determination as to whether Director is
entitled to be indemnified hereunder, there will be a presumption that Director
so entitled, which presumption the Company may overcome only by its adducing
clear and convincing evidence to the contrary.

Section 3. Exclusions. Notwithstanding any provision in this Agreement, the
Corporations shall not be obligated under this Agreement to make any indemnity
payment or provide any reimbursement of Expenses in connection with any claim
made against the Director:

(a) for which payment has actually been made to or on behalf of the Director
(i) by the Company or one of the Finance Subsidiaries or (ii) under any
insurance policy or other indemnity provision, except with respect to any excess
beyond the amount paid under any insurance policy or other indemnity provision;
or

 

-3-



--------------------------------------------------------------------------------

(b) for (i) an accounting of profits made from the purchase and sale (or sale
and purchase) by the Director of securities of the Corporations within the
meaning of Section 16(b) of the Exchange Act or similar provisions of state
statutory law or common law, or (ii) any reimbursement of the Corporations by
the Director of any bonus or other incentive-based or equity-based compensation
or of any profits realized by the Director from the sale of securities of any of
the Corporations, as required in each case under the Exchange Act (including any
such reimbursements that arise from an accounting restatement of the
Corporations pursuant to Section 304 of the Sarbanes-Oxley Act, or the payment
to any of the Corporations of profits arising from the purchase and sale by the
Director of securities in violation of Section 306 of the Sarbanes-Oxley Act);
or

(c) except as provided in Section 4(b) of this Agreement with respect to an
action, suit or proceeding brought to establish or enforce the Director’s right
to indemnification, initiated by the Director, any Proceeding (or any part of
any Proceeding) initiated by the Director against the Corporations or their
directors, officers, employees or other Directors, unless (i) the Board
authorized the Proceeding (or any part of any Proceeding) prior to its
initiation or (ii) the Corporations provide the indemnification, in their sole
discretion, pursuant to the powers vested in the Corporations under applicable
law. This Section 3(c) shall not apply to counterclaims or affirmative defenses
asserted by the Director in any Proceeding brought against the Director.

Section 4. Advances of Expenses.

(a) Notwithstanding any provision of this Agreement to the contrary, the Company
shall advance all Expenses incurred by the Director in connection with any
Proceeding within thirty (30) days after the receipt by the Company of a
statement or statements requesting such advances from time to time, whether
prior to or after final disposition of any Proceeding. Advances shall be
unsecured and interest free. Advances shall be made without regard to the
Director’s ability to repay the Expenses and, except as provided in
Section 4(c), without regard to the Director’s ultimate entitlement to
indemnification under the other provisions of this Agreement.

(b) It is the intent of the Corporations that, to the fullest extent permitted
by applicable law, the Director not be required to incur legal fees or other
Expenses associated with the interpretation, enforcement or defense of the
Director’s rights under this Agreement by litigation or otherwise because the
cost and expense thereof would substantially detract from the benefits intended
to be extended to the Director hereunder. The Corporations shall, to the fullest
extent permitted by applicable law, indemnify the Director against any and all
Expenses and, if requested by the Director, the Company shall (within ten
(10) days after receipt by the Company of a written request therefor) advance
such Expenses to the Director, which are incurred by the Director in connection
with any action brought by the Director to interpret, enforce or defend the
Directors indemnification rights under this Agreement or under any directors’
and officers’ liability insurance policies maintained by the Corporations.

 

-4-



--------------------------------------------------------------------------------

(c) The Director shall qualify for advances upon the execution of this
Agreement, which shall constitute an undertaking providing that the Director
undertakes to repay the amounts advanced (without interest) to the extent that
it is ultimately determined that the Director is not entitled to be indemnified
by the Corporations against such Expenses. No other form of undertaking shall be
required other than the execution of this Agreement. This Section 4 shall not
apply to any claim made by the Director for which indemnity is excluded pursuant
to Section 3.

Section 5. Procedure for Notification and Defense of Claim/Director’s Right to
Counsel.

(a) The Director shall notify the Company in writing of any matter with respect
to which the Director intends to seek indemnification or
advancement/reimbursement of Expenses hereunder as soon as reasonably
practicable following the receipt by the Director of written notice thereof. The
written notification shall include a description of the nature of the
Proceeding. To obtain indemnification under this Agreement, the Director shall
submit to the Company a written request, including therein or therewith such
documentation and information as is reasonably available to the Director and is
reasonably necessary to determine whether and to what extent the Director is
entitled to indemnification following the final disposition of such action, suit
or proceeding. The omission by the Director to notify the Company hereunder will
not relieve the Corporations from any liability which they may have to the
Director hereunder or otherwise than under this Agreement, and any delay in so
notifying the Company shall not constitute a waiver by the Director of any
rights under this Agreement. The Secretary of the Company shall, promptly upon
receipt of such a request for indemnification, advise the Board in writing that
the Director has requested indemnification.

(b) Subject to the provisions of the last sentence of this Section 5(b) and of
Section 5(c) below, the Company shall have the right to defend the Director in
any Proceeding which may give rise to the payment of indemnification hereunder;
provided, however, that the Company shall notify the Director of any such
decision to defend within ten (l0) days of receipt of notice of any such
Proceeding under Section 5(a) above. The Company shall not, without the prior
written consent of the Director, consent to the entry of any judgment against
the Director or enter into any settlement or compromise which (i) includes an
admission of fault of the Director or (ii) does not include, as an unconditional
term thereof, the full release of the Director from all liability in respect of
such Proceeding, which release shall be in form and substance reasonably
satisfactory to the Director. This Section 5(b) shall not apply to a Proceeding
brought by the Director under Sections 3 or 8(a).

(c) Notwithstanding the provisions of Section 5(b) above, if in a Proceeding to
which the Director is a party by reason of the Director’s Corporate Status,
(i) the Director reasonably concludes that he may have separate defenses or
counterclaims to assert with respect to any issue which may not be consistent
with the position of other defendants in such Proceeding, (ii) a conflict of
interest or potential conflict of interest exists between the Director and the
Corporations, or (iii) if the Company fails to assume the defense of such
proceeding in a timely manner, the Director shall be entitled to be represented
by separate legal counsel of the Director’s choice at the expense of the
Company. In addition, if the Company fails to comply

 

-5-



--------------------------------------------------------------------------------

with any of its obligations under this Agreement or in the event that the
Corporations or any other person takes any action to declare this Agreement void
or unenforceable, or institutes any action, suit or proceeding to deny or to
recover from the Director the benefits intended to be provided to the Director
hereunder, the Director shall have the right to retain counsel of the Director’s
choice, at the expense of the Company, to represent the Director in connection
with any such matter.

(d) The Company will be entitled to participate in any Proceeding at its own
expense.

Section 6. Procedure Upon Application for Indemnification.

(a) Upon written request by the Director for indemnification pursuant to
Section 5(a), a determination, if required by applicable law, with respect to
the Director’s entitlement thereto shall be made in the specific case: (i) if a
Change in Control shall have occurred, by Independent Counsel in a written
opinion to the Board, a copy of which shall be delivered to the Director; or
(ii) if a Change in Control shall not have occurred, (A) by a majority vote of
the Disinterested Directors, even though less than a quorum of the Board, (B) by
a committee of Disinterested Directors designated by a majority vote of the
Disinterested Directors, even though less than a quorum of the Board, or (C) if
there are no such Disinterested Directors or, if such Disinterested Directors so
direct, by Independent Counsel in a written opinion to the Board, a copy of
which shall be delivered to the Director; and, if it is so determined that the
Director is entitled to indemnification, payment to the Director shall be made
within ten (10) days after such determination. The Director shall cooperate with
the person, persons or entity making such determination with respect to the
Director’s entitlement to indemnification, including providing to such person,
persons or entity upon reasonable advance request any documentation or
information which is not privileged or otherwise protected from disclosure and
which is reasonably available to the Director and reasonably necessary to such
determination. Any costs or Expenses (including attorneys’ fees and
disbursements) incurred by the Director in so cooperating with the person,
persons or entity making such determination shall be borne by the Company
(irrespective of the determination as to the Director’s entitlement to
indemnification) and the Corporations hereby indemnify and agree to hold the
Director harmless therefrom.

(b) In the event the determination of entitlement to indemnification is to be
made by Independent Counsel pursuant to Section 6(a) hereof, the Independent
Counsel shall be selected as provided in this Section 6(b). If a Change in
Control shall not have occurred, the Independent Counsel shall be selected by
the Board, and the Company shall give written notice to the Director advising
him of the identity of the Independent Counsel so selected. If a Change in
Control shall have occurred, the Independent Counsel shall be selected by the
Director (unless the Director shall request that such selection be made by the
Board, in which event the preceding sentence shall apply), and the Director
shall give written notice to the Company advising it of the identity of the
Independent Counsel so selected. If, within twenty (20) days after the later of
submission by the Director of a written request for indemnification pursuant to
Section 5(a) hereof and the final disposition of the Proceeding, no Independent
Counsel shall have been selected and not objected to, either the Company or the
Director may petition a court of

 

-6-



--------------------------------------------------------------------------------

competent jurisdiction for resolution of any objection to the designated
Independent Counsel and/or for the appointment as Independent Counsel of a
person selected by the Court or by such other person as the Court shall
designate, and the person with respect to whom all objections are so resolved or
the person so appointed shall act as Independent Counsel under Section 6(a)
hereof. Upon the due commencement of any judicial proceeding or arbitration
pursuant to Section 8(a) of this Agreement, Independent Counsel shall be
discharged and relieved of any further responsibility in such capacity (subject
to the applicable standards of professional conduct then prevailing). The
Company shall pay any and all reasonable fees and expenses of Independent
Counsel incurred by such Independent Counsel and the Company shall pay all
reasonable fees and expenses incident to the procedures of this Section 6(b),
regardless of the manner in which such Independent Counsel was selected or
appointed.

Section 7. Presumptions and Effect of Certain Proceedings.

(a) The termination of any Proceeding or of any claim, issue or matter therein,
by judgment, order, settlement or conviction, or upon a plea of nolo contendere
or its equivalent, shall not (except as otherwise expressly provided in this
Agreement) of itself adversely affect the right of the Director to
indemnification or create a presumption that the Director did not act in good
faith and in a manner which he reasonably believed to be in or not opposed to
the best interests of the Corporation or, with respect to any criminal
Proceeding, that the Director had reasonable cause to believe that his conduct
was unlawful.

(b) Reliance as Safe Harbor. For purposes of any determination of good faith,
the Director shall be deemed to have acted in good faith if the Director’s
action is based on the records or books of account of the Enterprise, including
financial statements, or on information supplied to the Director by the officers
of the Enterprise in the course of their duties, or on the advice of legal
counsel for the Enterprise or on information or records given or reports made to
the Enterprise by an independent certified public accountant, appraiser,
financial advisor or other expert selected with the reasonable care by the
Enterprise. The provisions of this Section 7(e) shall not be deemed to be
exclusive or to limit in any way the other circumstances in which the Director
may be deemed to have met the applicable standard of conduct set forth in this
Agreement. The knowledge or actions, or failure to act, of any director,
officer, agent or employee of the Enterprise shall not be imputed to the
Director for purposes of determining the right to indemnification under this
Agreement.

Section 8. Remedies of the Director.

(a) In the event that (i) a determination is made pursuant to Section 6 of this
Agreement that the Director is not entitled to indemnification under this
Agreement, (ii) advancement of Expenses is not timely made pursuant to Section 4
of this Agreement, (iii) no determination of entitlement to indemnification
shall have been made pursuant to Section 6(a) of this Agreement within ninety
(90) days after receipt by the Company of the request for indemnification,
(iv) payment of indemnification is not made pursuant to Section 1 or Section 2
or the last sentence of Section 6(a) of this Agreement within the periods
prescribed therein or (v) in the event that any of the Corporations or any other
person takes or threatens to take any action to declare this Agreement void or
unenforceable, or institutes any litigation or other action or

 

-7-



--------------------------------------------------------------------------------

Proceeding designed to deny, or to recover from, the Director the benefits
provided or intended to be provided to the Director hereunder, the Director
shall be entitled to an adjudication by a court of his entitlement to such
indemnification or advancement of Expenses. Alternatively, the Director, at his
option, may seek an award in arbitration to be conducted by a single arbitrator
pursuant to the Commercial Arbitration Rules of the American Arbitration
Association. The Director shall commence such proceeding seeking an adjudication
or an award in arbitration within one year following the date on which the
Director first has the right to commence such proceeding pursuant to this
Section 8(a); provided, however, that the foregoing clause shall not apply in
respect of a proceeding brought by the Director to enforce his rights under
Section 1(c) of this Agreement. The Corporations shall not oppose the Director’s
right to seek any such adjudication or award in arbitration.

(b) In the event that a determination shall have been made pursuant to
Section 8(a) of this Agreement that the Director is not entitled to
indemnification, any judicial proceeding or arbitration commenced pursuant to
this Section 8 shall be conducted in all respects as a de novo trial, or
arbitration, on the merits. Neither the failure of the Company (including by its
directors or independent legal counsel) to have made a determination prior to
the commencement of any action pursuant to this Agreement that indemnification
is proper in the circumstances because the Director has met the applicable
standard of conduct, nor an actual determination by the Company (including by
its directors or independent legal counsel) that the Director has not met such
applicable standard of conduct, shall be a defense to the action or create a
presumption that the Director has not met the applicable standard of conduct.

(c) If a determination shall have been made pursuant to Section 6(a) of this
Agreement that the Director is entitled to indemnification, the Corporations
shall be bound by such determination in any judicial proceeding or arbitration
commenced pursuant to this Section, absent (i) a misstatement by the Director of
a material fact, or an omission of a material fact necessary to make the
Director’s statement not materially misleading, in connection with the request
for indemnification, or (ii) a prohibition of such indemnification under
applicable law.

(d) Notwithstanding anything in this Agreement to the contrary, no determination
as to entitlement of the Director to indemnification under this Agreement shall
be required to be made prior to the final disposition of the Proceeding.

Section 9. Non-exclusivity; Survival of Rights; Subrogation.

(a) The rights of indemnification and to receive advancement of Expenses as
provided by this Agreement shall not be deemed exclusive of any other rights to
which the Director may at any time be entitled under applicable law, the
Corporations organizational documents, any agreement, a vote of stockholders or
a resolution of directors, or otherwise. No amendment, alteration or repeal of
this Agreement or of any provision hereof shall limit or restrict any right of
the Director under this Agreement in respect of any action taken or omitted by
such the Director in his Corporate Status prior to such amendment, alteration or
repeal. To the extent that a change in Delaware law, whether by statute or
judicial decision, permits greater indemnification or advancement of Expenses
than would be afforded currently under the Corporations’ organizational
documents and this Agreement, it is the intent of the parties hereto

 

-8-



--------------------------------------------------------------------------------

that the Director shall enjoy by this Agreement the greater benefits so afforded
by such change. No right or remedy herein conferred is intended to be exclusive
of any other right or remedy, and every other right and remedy shall be
cumulative and in addition to every other right and remedy given hereunder or
now or hereafter existing at law or in equity or otherwise. The assertion or
employment of any right or remedy hereunder, or otherwise, shall not prevent the
concurrent assertion or employment of any other right or remedy.

(b) In the event of any payment under this Agreement, the Corporations shall be
subrogated to the extent of such payment to all of the rights of recovery of the
Director, who shall execute all papers reasonably required and take all action
necessary to secure such rights, including execution of such documents as are
reasonably necessary to enable the Corporations to bring suit to enforce such
rights.

(c) The Corporations shall not be liable under this Agreement to make any
payment of amounts otherwise indemnifiable (or for which advancement is provided
hereunder) hereunder if and to the extent that the Director has otherwise
actually received such payment under any insurance policy, contract, agreement
or otherwise.

(d) The Corporations’ obligation to indemnify or advance Expenses hereunder to
the Director who is or was serving at the request of any of the Corporations as
a director, officer, employee or agent of any other corporation, limited
liability corporation, partnership, joint venture, trust, employee benefit plan
or other enterprise shall be reduced by any amount the Director has actually
received as indemnification or advancement of Expenses from such other
corporation, limited liability corporation, partnership, joint venture, trust,
employee benefit plan or other enterprise.

Section 10. Duration of Agreement. This Agreement shall continue during the
period the Director serves as a director, officer, employee or agent of the
Corporations or as a director, officer, trustee, partner, manager, member,
fiduciary, employee or agent of any other corporation, partnership, joint
venture, trust, employee benefit plan or other Enterprise which the Director
serves at the request of any of the Corporations and shall continue thereafter
so long as the Director shall be subject to any possible Proceeding (including
rights of appeal thereto and any Proceeding commenced by the Director pursuant
to Section 8 of this Agreement) by reason of his Corporate Status, whether or
not he is acting in such capacity at the time any Liability or Expense is
incurred or alleged for which indemnification can be provided under this
Agreement. This Agreement (and the indemnification and advancement of expenses
provided for herein) shall be binding upon and enforceable against the parties
hereto and their respective successors and permitted assigns (including any
direct or indirect successor by purchase, merger, consolidation, or otherwise to
all or substantially all of the assets of any of the Corporations), shall
continue as to an the Director who has ceased to have Corporate Status, and
shall inure to the benefit of the Director and his spouse, permitted assigns,
heirs, devisees, executors, administrators and other legal representatives. The
obligations under this Agreement of a party hereto may not be assigned without
the prior written consent of the other party hereto. Any purported assignment of
such obligations or delegation of performance in violation of this Section 10 is
void.

 

-9-



--------------------------------------------------------------------------------

Section 11. Severability. If any provision or provisions of this Agreement shall
be held to be invalid, illegal or unenforceable for any reason whatsoever:
(a) the validity, legality and enforceability of the remaining provisions of
this Agreement (including without limitation, each portion of any Section of
this Agreement containing any such provision held to be invalid, illegal or
unenforceable, that is not itself invalid, illegal or unenforceable) shall not
in any way be affected or impaired thereby and shall remain enforceable to the
fullest extent permitted by law; (b) such provision or provisions shall be
deemed reformed to the extent necessary to conform to applicable law and to give
the maximum effect to the intent of the parties hereto; and (c) to the fullest
extent possible, the provisions of this Agreement (including, without
limitation, each portion of any Section of this Agreement containing any such
provision held to be invalid, illegal or unenforceable, that is not itself
invalid, illegal or unenforceable) shall be construed so as to give effect to
the intent manifested thereby.

Section 12. Enforcement.

(a) The Corporations expressly confirm and agree that they have entered into
this Agreement and assumed the obligations imposed on them hereby in order to
induce the Director to serve as a director of the Corporations, and the
Corporations acknowledges that the Director is relying upon this Agreement in
serving as a director of the Corporations.

(b) This Agreement constitutes the entire agreement between the parties hereto
with respect to the subject matter hereof and supersedes all prior agreements
and understandings, oral, written and implied, between the parties hereto with
respect to the subject matter hereof; provided, however, that this Agreement is
a supplement to and in furtherance of the Corporations’ organizational documents
and applicable law, and shall not be deemed a substitute therefor, nor to
diminish or abrogate any rights of the Director thereunder.

Section 13. Contribution.

(a) Whether or not the indemnification provided in Sections 1 and 2 hereof is
available, in respect of any threatened, pending or completed action, suit or
proceeding in which any of the Corporations is jointly liable with the Director
(or would be if joined in such action, suit or proceeding), the Corporations or
any one of them shall pay, in the first instance, the entire amount of any
judgment or settlement of such action, suit or proceeding without requiring the
Director to contribute to such payment and each of the Corporations hereby
waives and relinquishes any right of contribution any of them may have against
the Director. None of the Corporations shall not enter into any settlement of
any action, suit or proceeding in which the Corporations are jointly liable with
the Director (or would be if joined in such action, suit or proceeding) unless
such settlement provides for a full and final release of all claims asserted
against the Director.

(b) Without diminishing or impairing the obligations of the Corporations set
forth in the preceding subparagraph, if, for any reason, the Director shall
elect or be required to pay all or any portion of any judgment or settlement in
any threatened, pending or completed action, suit or proceeding in which any of
the Corporations is jointly liable with the Director (or would be if joined in
such action, suit or proceeding), the Company shall contribute to the

 

-10-



--------------------------------------------------------------------------------

amount of expenses (including attorneys’ fees), judgments, fines and amounts
paid in settlement actually and reasonably incurred and paid or payable by the
Director in proportion to the relative benefits received by any of the
Corporations or any of them and all officers, directors or employees of any of
the Corporations, other than the Director, who are jointly liable with the
Director (or would be if joined in such action, suit or proceeding), on the one
hand, and the Director, on the other hand, from the transaction from which such
action, suit or proceeding arose; provided, however, that the proportion
determined on the basis of relative benefit may, to the extent necessary to
conform to law, be further adjusted by reference to the relative fault of any of
the Corporations and all officers, directors or employees of any of the
Corporations other than the Director who are jointly liable with the Director
(or would be if joined in such action, suit or proceeding), on the one hand, and
the Director, on the other hand, in connection with the events that resulted in
such expenses, judgments, fines or settlement amounts, as well as any other
equitable considerations which the Law may require to be considered. The
relative fault of any of the Corporations and all officers, directors or
employees of any of the Corporations, other than the Director, who are jointly
liable with the Director (or would be if joined in such action, suit or
proceeding), on the one hand, and the Director, on the other hand, shall be
determined by reference to, among other things, the degree to which their
actions were motivated by intent to gain personal profit or advantage, the
degree to which their liability is primary or secondary and the degree to which
their conduct is active or passive.

(c) The Corporations hereby agree to fully indemnify and hold the Director
harmless from any claims of contribution which may be brought by officers,
directors or employees of the Corporations, other than another director, who may
be jointly liable with the Director.

(d) To the fullest extent permissible under applicable law, if the
indemnification provided for in this Agreement is unavailable to the Director
for any reason whatsoever, the Corporations, in lieu of indemnifying the
Director, shall contribute to the amount incurred by the Director, whether for
judgments, fines, penalties, excise taxes, amounts paid or to be paid in
settlement and/or for Expenses, in connection with any claim relating to an
indemnifiable event under this Agreement, in such proportion as is deemed fair
and reasonable in light of all of the circumstances of such Proceeding in order
to reflect (i) the relative benefits received by the Corporations or any of them
and the Director as a result of the event(s) and/or transaction(s) giving cause
to such Proceeding; and/or (ii) the relative fault of the Corporations or any of
them (and its directors, officers, employees and agents) and the Director in
connection with such event(s) and/or transaction(s).

Section 14. Definitions. As used in this Agreement:

(a) References to “agent” shall mean any person who is or was a director,
officer, or employee of the Corporations or a Subsidiary of the Corporations or
other person authorized by the Corporations to act for the Corporations, to
include such person serving in such capacity as a director, officer, employee,
fiduciary or other official of another corporation, partnership, limited
liability corporation, joint venture, trust or other Enterprise at the request
of, for the convenience of, or to represent the interests of the Corporations or
a Subsidiary of the Corporations.

 

-11-



--------------------------------------------------------------------------------

(b) References to “Change of Control” shall mean any of the following events:

i. the acquisition by any Person of Beneficial Ownership of twenty percent
(20%) or more of the combined voting power of the then outstanding voting
securities of the Company entitled to vote generally in the election of
Directors (the “Outstanding Company Voting Securities”); provided, however, that
for purposes of this definition, the following acquisitions shall not constitute
a Change of Control: (i) any acquisition by a Person who on the date of this
Agreement is the Beneficial Owner of twenty percent (20%) or more of the
Outstanding Company Voting Securities, (ii) any acquisition directly from the
Company, including without limitation, a public offering of securities,
(iii) any acquisition by the Company, (iv) any acquisition by any employee
benefit plan (or related trust) sponsored or maintained by the Company or any of
its subsidiaries, or (v) any acquisition pursuant to a transaction which
complies with subparagraphs (i), (ii), and (iii) of paragraph (c) below;

ii. individuals who constitute the Board as of the date of this Agreement (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board, provided that any individual becoming a director subsequent to the date
of this Agreement whose election, or nomination for election by the Company’s
shareholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual(s) were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office is in connection
with an actual or threatened election contest relating to the election or
removal of the directors of the Company or other actual or threatened
solicitation of proxies of consents by or on behalf of a Person other than the
Board or any settlement thereof;

iii. consummation of a reorganization, merger, or consolidation to which the
Company or a direct or indirect subsidiary of the Company is a party or a sale
or other disposition of all or substantially all of the assets of the Company (a
“Business Combination”), in each case unless, following such Business
Combination: (i) all or substantially all of the individuals and entities who
were the Beneficial Owners of Outstanding Company Voting Securities immediately
prior to such Business Combination beneficially own, directly or indirectly,
more than fifty-one percent (51%) of the combined voting power of the
outstanding voting securities entitled to vote generally in the election of
directors of the corporation resulting from the Business Combination (including,
without limitation, a corporation which as a result of such transaction owns the
Company or all or substantially all of the Company’s assets either directly or
through one or more subsidiaries) (the “Successor Entity”) in substantially the
same proportions as their ownership immediately prior to such Business
Combination of the Outstanding Company Voting Securities; and (ii) no Person
(excluding any Successor Entity or any employee benefit plan, or related trust,
of the Company or such Successor Entity) beneficially owns, directly or
indirectly, twenty percent (20%) or more of the combined voting power of the
then outstanding voting securities of the Successor Entity, except to the extent
that such ownership existed prior to the Business Combination; and (iii) at
least a majority of the members of the board of directors of the Successor
Entity were members of the Incumbent Board (including individuals deemed to be
members of the Incumbent Board by reason of the proviso to paragraph (b) above)
at the time of the execution of the initial agreement or of the action of the
Board providing for such Business Combination; or

 

-12-



--------------------------------------------------------------------------------

iv. approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company.

(c) “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended
from time to time.

(d) “Person” shall have the meaning as set forth in Sections 13(d) and 14(d) of
the Exchange Act; provided, however, that Person shall exclude (i) the Company,
(ii) any trustee or other fiduciary holding securities under an employee benefit
plan of the Company, and (iii) any corporation owned, directly or indirectly, by
the stockholders of the Company in substantially the same proportions as their
ownership of stock of the Company.

(e) “Beneficial Owner” shall have the meaning given to such term in Rule 13d-3
under the Exchange Act; provided, however, that Beneficial Owner shall exclude
any Person otherwise becoming a Beneficial Owner by reason of the stockholders
of the Company approving a merger of the Company with another entity.

(f) “Corporate Status” describes the status of a person who is or was a
director, officer, employee or agent of the Company or of any other corporation,
limited liability company, partnership or joint venture, trust, employee benefit
plan or other enterprise which such person is or was serving at the request of
the Corporations.

(g) “Disinterested Director” means a director of the Company who is not and was
not a party to the Proceeding in respect of which indemnification is sought by
the Director.

(h) “Enterprise” shall mean the Corporations and any other corporation, limited
liability company, partnership, joint venture, trust, employee benefit plan or
other enterprise of which the Director is or was serving at the request of the
Corporations as a director, officer, employee, agent or fiduciary. For the
avoidance of doubt, if the Director is serving on any direct or indirect
subsidiary of the Company, then such Director will be presumed to be doing so at
the request of the Company.

(i) “Expenses” shall include all reasonable attorneys’ fees, retainers, court
costs, transcript costs, fees of experts, witness fees, travel expenses,
duplicating costs, printing and binding costs, telephone charges, postage,
delivery service fees, all other costs, and any federal, state, local or foreign
taxes imposed on the Director as a result of the actual or deemed receipt of any
payments under this Agreement, ERISA excise taxes and penalties, and all other
disbursements or expenses of the types customarily incurred in connection with
prosecuting, defending, preparing to prosecute or defend, investigating, being
or preparing to be a witness in, or otherwise participating in, a Proceeding.
Expenses also shall include (i) expenses incurred in connection with any appeal
resulting from any Proceeding, including without limitation the premium,
security for, and other costs relating to any cost bond, supersedeas bond, or
other appeal bond or its equivalent, and (ii) for purposes of Section 4(b) only,
expenses incurred by the Director in connection with the interpretation,
enforcement or defense of the Director’s rights

 

-13-



--------------------------------------------------------------------------------

under this Agreement, by litigation or otherwise. Expenses shall also include
expenses incurred in preparing and forwarding statements to the Company to
support Expenses (or advances of Expenses) claimed. The parties agree that for
the purposes of any advancement of Expenses for which the Director has made
written demand to the Company in accordance with this Agreement, all Expenses
included in such demand that are certified by affidavit of the Director’s
counsel as being reasonable shall be presumed conclusively to be reasonable.
Expenses, however, shall not include amounts paid in settlement by the Director
or the amount of judgments or fines against the Director.

(j) “Independent Counsel” means a law firm, or a member of a law firm, that is
experienced in matters of corporation law and neither presently is, nor in the
past five years has been, retained to represent: (i) the Corporations or the
Director in any matter material to either such party (other than with respect to
matters concerning the Director under this Agreement, or of other the Directors
under similar indemnification agreements), or (ii) any other party to the
Proceeding giving rise to a claim for indemnification hereunder. Notwithstanding
the foregoing, the term “Independent Counsel” shall not include any person who,
under the applicable standards of professional conduct then prevailing, would
have a conflict of interest in representing either the Corporations or the
Director in an action to determine the Director’s rights under this Agreement.
The Company agrees to pay the reasonable fees and expenses of the Independent
Counsel referred to above and to fully indemnify such counsel against any and
all Expenses, claims, liabilities and damages arising out of or relating to this
Agreement or its engagement pursuant hereto.

(k) The term “Proceeding” shall include any threatened, pending or completed
action, suit, arbitration, alternate dispute resolution mechanism,
investigation, inquiry, administrative hearing or any other actual, threatened
or completed proceeding, whether brought in the right of the Corporations or
otherwise and whether of a civil, criminal, administrative arbitrative,
legislative, or investigative (formal or informal) nature, including any appeal
therefrom, in which the Director was, is or will be involved as a party,
potential party, non-party witness or otherwise by reason of the fact that the
Director is or was a director or officer of the Corporation, by reason of any
action taken by him or of any action on his part while acting as director or
officer of any of the Corporations, or by reason of the fact that he is or was
serving at the request of any of the Corporations as a director, officer,
employee or agent of another corporation, limited liability corporation,
partnership, joint venture, trust or other enterprise, in each case whether or
not serving in such capacity at the time any liability or expense is incurred
for which indemnification, reimbursement, or advancement of expenses can be
provided under this Agreement. If the Director believes in good faith that a
given situation may lead to or culminate in the institution of a Proceeding,
this shall be considered a Proceeding under this paragraph.

(l) Reference to “other enterprise” shall include employee benefit plans;
references to “fines” shall include any excise tax assessed with respect to any
employee benefit plan; references to “serving at the request of the
Corporations” shall include any service as a director, officer, employee or
agent of the Corporations which imposes duties on, or involves services by, such
director, officer, employee or agent with respect to an employee benefit plan,
its participants or beneficiaries; and a person who acted in good faith and in a
manner he

 

-14-



--------------------------------------------------------------------------------

reasonably believed to be in the best interests of the participants and
beneficiaries of an employee benefit plan shall be deemed to have acted in
manner “not opposed to the best interests of the Company” as referred to in this
Agreement.

(m) The phrase “to the fullest extent permitted by applicable law” shall
include, but not be limited to:

i. to the fullest extent permitted by the provision of the DGCL that authorizes
or contemplates additional indemnification by agreement, or the corresponding
provision of any amendment to or replacement of the DGCL, and

ii. to the fullest extent authorized or permitted by any amendments to or
replacements of the DGCL adopted after the date of this Agreement that increase
the extent to which a corporation may indemnify its officers and directors.

(n) “Sarbanes-Oxley Act” shall mean the Sarbanes-Oxley Act of 2002.

Section 15. Obligations Joint and Several. The obligations of the Corporations
under this Agreement are joint and several to the fullest extent permitted by
applicable law.

Section 16. Modification and Waiver. The rights of the Director under this
Agreement shall be deemed fully vested as of the date the Director first
acquired Corporate Status, notwithstanding that such date may be prior to the
date of this Agreement, which means that, among other things, that the Director
shall be entitled to the indemnification and expense advancement provided for
herein (subject to the terms and conditions of this Agreement) with respect to
all acts or omissions of such Director during the period such the Director had
Corporate Status. This Agreement shall not be retroactively amended or modified
to adversely affect the rights of the Director arising in connection with any
acts, omissions, facts or circumstances occurring prior to such amendment or
modification. No supplement, modification or amendment of this Agreement shall
be binding unless executed in writing by the parties thereto. No waiver of any
of the provisions of this Agreement shall be deemed or shall constitute a waiver
of any other provisions of this Agreement nor shall any waiver constitute a
continuing waiver.

Section 17. Notice by the Director. The Director agrees promptly to notify the
Company in writing upon being served with any summons, citation, subpoena,
complaint, indictment, information or other document relating to any Proceeding
or matter which may be subject to indemnification or advancement of Expenses
covered hereunder. The failure of the Director to so notify the Company shall
not relieve any of the Corporations of any obligation which they may have to the
Director under this Agreement or otherwise.

Section 18. Notices. All notices, requests, demands and other communications
under this Agreement shall be in writing and shall be deemed to have been duly
given if (a) delivered by hand and receipted for by the party to whom said
notice or other communication shall have been directed, (b) mailed by certified
or registered mail with postage prepaid, on the third business day after the
date on which it is so mailed, (c) mailed by reputable overnight courier and
receipted for by the party to whom said notice or other communication shall have
been directed or (d) sent by facsimile transmission, with receipt of oral
confirmation that such transmission has been received:

(a) If to the Director, at the address the Director shall provide to the
Company.

 

-15-



--------------------------------------------------------------------------------

(b) If to the Corporations to

Nalco Holding Company

1601 W. Diehl Road

Naperville, Illinois 60563

Attn: General Counsel

Fax: 630-305-2840

Section 19. Applicable Law and Consent to Jurisdiction. This Agreement and the
legal relations among the parties shall be governed by, and construed and
enforced in accordance with, the laws of the State of Delaware, without regard
to its conflict of laws rules. Except with respect to any arbitration commenced
by the Director pursuant to Section 8(a) of this Agreement, the Corporations and
the Director hereby irrevocably and unconditionally (i) agree that any action or
proceeding arising out of or in connection with this Agreement shall be brought
only in the Chancery Court of the State of Delaware (the “Delaware Court”), and
not in any other state or federal court in the United States of America or any
court in any other country, (ii) consent to submit to the exclusive jurisdiction
of the Delaware Court for purposes of any action or proceeding arising out of or
in connection with this Agreement, (iii) appoint, to the extent such party is
not otherwise subject to service of process in the State of Delaware,
irrevocably as its agent in the State of Delaware as such party’s agent for
acceptance of legal process in connection with any such action or proceeding
against such party with the same legal force and validity as if served upon such
party personally within the State of Delaware, (iv) waive any objection to the
laying of venue of any such action or proceeding in the Delaware Court, and
(v) waive, and agree not to plead or to make, any claim that any such action or
proceeding brought in the Delaware Court has been brought in an improper or
inconvenient forum.

Section 20. Identical Counterparts. This Agreement may be executed in one or
more counterparts, each of which shall for all purposes be deemed to be an
original but all of which together shall constitute one and the same Agreement.
Only one such counterpart signed by the party against whom enforceability is
sought needs to be produced to evidence the existence of this Agreement.

Section 21. Miscellaneous. Use of the masculine pronoun shall be deemed to
include usage of the feminine pronoun where appropriate. The headings of this
Agreement are inserted for convenience only and shall not be deemed to
constitute part of this Agreement or to affect the construction thereof.

*    *    *    *    *

 

-16-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be signed as of
the day and year first above written.

 

NALCO HOLDING COMPANY    DIRECTOR By:  

/s/ Stephen N. Landsman

    

/s/ Douglas A. Pertz

Name:   Stephen N. Landsman    Name:   Douglas A. Pertz Office:   Vice President
     NALCO FINANCE HOLDINGS LLC      By:  

/s/ Stephen N. Landsman

     Name:   Stephen N. Landsman      Office:   Vice President      NALCO
FINANCE HOLDINGS, INC      By:  

/s/ Stephen N. Landsman

     Name:   Stephen N. Landsman      Office:   Vice President      NALCO
HOLDINGS LLC      By:  

/s/ Stephen N. Landsman

     Name:   Stephen N. Landsman      Office:   Vice President      NALCO
COMPANY      By:  

/s/ Stephen N. Landsman

     Name:   Stephen N. Landsman      Office:   Vice President     